TO BE PUBLISHED



         ,$uyrrmt (fourf of
                               2005-SC-000921-KB
                                                     IDD A7 FL--,
KENTUCKY BAR ASSOCIATION                                              MOVANT


V.                            IN SUPREME COURT


GARY L. GREENWELL                                              RESPONDENT


                              OPINION AND ORDER


       On November 5, 2005, a Show Cause Order was served upon

Respondent, Gary L. Greenwell, whose bar roster address is 217 Fairmeade

Road, Louisville, KY 40207, for his non-payment of bar dues and non

compliance with continuing legal education requirement . Mr. Greenwell is

deficient 7.25 credits and is in non-compliance with the minimum annual

continuing legal education requirements (MCLE) of SCR 3.661 for the 2004-2005

educational year and has not certified any credits to remedy this deficiency .

       Beginning May 2005, the Kentucky Bar Association Continuing Legal

Education Commission sent five written notices concerning Mr. Greenwell's

deficiency by mail. In addition to these written notifications, the Assistant CLE

Director attempted to contact Mr. Greenwell by telephone at his home . On

September 10, 2005, the Assistant Director left a voicemail message for a return

call. Again, the Assistant Director called the same number on October 6, 2005

and left another message to return the call. On the next day, the Assistant
Director tried, yet again, to contact Mr. Greenwell and left a message with a

woman who answered the phone ; Mr. Greenwell did not return either call .

       One week later the Assistant Director again called Mr. Greenwell and left

a message for a return call . Another week later, Mr. Greenwell finally returned

the call and told the Assistant Director he wanted to put his license "into

retirement" because he does not practice law and does not wish to pursue his

legal career. The Assistant Director told Mr. Greenwell that to do so, he would

have to file a motion to withdraw as soon as possible so as to avoid certification

for CLE non-compliance . The Assistant Director transferred Mr. Greenwell to

Karen Cobb in the KBA Membership Department for information and forms

regarding withdrawal from membership.

       In response to the Show Cause Order and the conversations with the

Assistant Director, Mr. Greenwell wrote a letter, filed by the Court on November

22, 2005 to Paula Yeast stating that he wished to retire or withdraw his bar

license due to retirement . Mr. Greenwell stated he had never actually practiced

law, because he was a registered Architect. All dues and late fees were paid in

full, although he has still not completed the CLE requirements for the past year.

       The Commission has asked this Court to suspend Mr. Greenwell's license

for his failure to obtain any credits to cure his 2004-2005 deficiency and his

failure to show cause why he should not be suspended form the practice of law

pursuant to SCR 3.669(4).

       Accordingly, on motion of the Kentucky Bar Association CLE Commission

pursuant to SCR 3.669, it is ordered that Respondent, Mr. Greenwell is

suspended from the practice of law in this Commonwealth and shall surrender
his license to practice .

       It is further ordered that:

       1) Respondent shall not be permitted to engage in the practice of law in

the Commonwealth of Kentucky as defined by SCR 3.020 until such time as this

Court enters an order restoring his membership in the Kentucky Bar Association .

       2) Respondent shall not file an application for restoration until such time

as any CLE deficiency is cured and he has met the requirements SCR 3.675.

       3) Any application for restoration shall be governed by SCR 3.500, the rule

providing for restoration in cases of failure to comply with the continuing legal

education requirements of SCR 3.661 .

       All concur.

               ENTERED : January 19, 2006.
COUNSEL FOR MOVANT

John D Meyers
Kentucky Bar Association
514 West Main Street
Frankfort, KY 40601-1883


COUNSEL FOR RESPONDENT

Gary Greenwell
217 Fairmeade Road
Louisville, Kentucky 40207